191 Mich. App. 666 (1991)
478 N.W.2d 740
PEOPLE
v.
MILTON
Docket No. 144369.
Michigan Court of Appeals.
Decided November 4, 1991, at 9:15 A.M.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, Thomas L. Casey, Assistant Solicitor General, Thomas L. Smithson, Prosecuting Attorney, and William E. Molner, Assistant Attorney General, for the people.
State Appellate Defender (by Kim Robert Fawcett), for the defendant on appeal.
Before: DANHOF, C.J., and SULLIVAN and NEFF, JJ.


*667 ON REMAND
NEFF, J.
This Court previously affirmed defendant's conviction of second-degree murder in People v Milton, 186 Mich. App. 574; 465 NW2d 371 (1990). Defendant thereafter sought leave to appeal to our Supreme Court, which, in lieu of granting leave to appeal, remanded the case to this Court for consideration of the issue raised in defendant's supplemental brief. 438 Mich. 852 (1991). In all other respects, the Supreme Court denied defendant's application for leave to appeal. After considering the supplemental issue, we again affirm.
Defendant contends that the trial court erred in admitting his confession at trial because police officers questioned him without immediately taking him before the probate court and filing a petition against him, as required by MCL 764.27; MSA 28.886.
Defendant urges us to follow a line of cases requiring automatic suppression of a defendant's statement where the language of the statute is not strictly applied. See generally People v Strunk, 184 Mich. App. 310, 316; 457 NW2d 149 (1990), for a discussion of the line of cases adopting the rule of strict application of the statutory language. The people ask us to follow the greater weight of authority, which holds that the admissibility of a juvenile's confession taken in violation of the strict letter of the statute is to be judged by the totality of the circumstances under which the statement was made. See id., pp 316-317.
In People v Good, 186 Mich. App. 180, 188; 463 NW2d 213 (1990), this Court determined that the failure to take a defendant immediately and forthwith before the juvenile division of the probate court does not per se require suppression of a *668 statement made by the defendant. The Court further determined that the proper test to be applied is whether, under the totality of the circumstances, the defendant's statement was voluntarily made. Id. Pursuant to Administrative Order No. 1990-6, the decision in Good is controlling.
We have considered the factors enunciated in Good, which must be considered in applying the totality of the circumstances test to determine the admissibility of defendant's confession, and agree with the trial court's conclusion that, under the totality of the circumstances, defendant's confession was voluntarily made and was admissible at trial.
Affirmed.